PER CURIAM.
Upon consideration of the appellee’s response to the father’s renewed motion for reversal, which we treat as a partial confession of error, and of our own examination of the record, the order under review is vacated and the cause remanded to afford the appellant father “an opportunity to review the reports for purposes of introducing any evidence that might rebut the conclusions or recommendations which the reports contained.” Kern v. Kern, 333 So.2d 17, 19 (Fla.1976). See sections 89.402(9), 39.504(2), Florida Statutes (2000).
Vacated, remanded.